83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas T. SCAMBOS, Jr., Plaintiff-Appellant,v.Jack G. PETRIE;  Robert Watson, Defendants-Appellees.
No. 95-2980.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Thomas T. Scambos, Jr., Appellant Pro Se.  Teresa Ellen McLaughlin, Gary R. Allen, Annette Marie Wietecha, Anthony Thomas Sheehan, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing with prejudice Appellant's action alleging violations of the Internal Revenue Code and denying his motion for relief under Fed.  R.Civ. P. 52, 59(e).   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Scambos v. Petrie, No. CA-95-321-A (E.D. Va.  July 24, 1995;  Sept. 12, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED